Case 19-62393-pwb           Doc 365       Filed 10/10/19 Entered 10/10/19 09:48:05                       Desc Main
                                         Document      Page 1 of 5




                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF GEORGIA
                                     ATLANTA DIVISION

                                                                        )
In re:                                                                  )   Chapter 11
                                                                        )
JACK COOPER VENTURES, INC., et al.,1                                    )   Case No. 19-62393 (PWB)
                                                                        )
                                             Debtors.                   )   (Jointly Administered)
                                                                        )

                   NOTICE OF AGENDA OF MATTERS SCHEDULED
                 FOR THE HEARING ON OCTOBER 11, 2019 AT 10:00 A.M.

Time and Date of Hearing:               October 11, 2019 at 10:00 a.m. (prevailing Eastern)
Location of Hearing:                    The Honorable Paul W. Bonapfel
                                        United States Bankruptcy Court for the
                                        Northern District of Georgia
                                        Richard B. Russell Federal Building and
                                        United States Courthouse
                                        75 Ted Turner Drive, SW
                                        Atlanta, Georgia 30303
Copies of Motions:                      A copy of each pleading can be viewed on the Court’s
                                        website at www.ganb.uscourts.gov and the website of
                                        the Debtors’ claims and noticing agent, at
                                        https://cases.primeclerk.com/jackcooper/. Further
                                        information may be obtained by calling Prime Clerk toll
                                        free at (844) 234-1463, or (917) 994-8409.

1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, include: Jack Cooper Ventures, Inc. (0805); Jack Cooper Diversified, LLC (9414); Jack Cooper
    Enterprises, Inc. (3001); Jack Cooper Holdings Corp. (2446); Jack Cooper Transport Company, Inc. (3030);
    Auto Handling Corporation (4011); CTEMS, LLC (7725); Jack Cooper Logistics, LLC (3433); Auto & Boat
    Relocation Services, LLC (9095); Axis Logistic Services, Inc. (2904); Jack Cooper CT Services, Inc. (3523);
    Jack Cooper Rail and Shuttle, Inc. (7801); Jack Cooper Investments, Inc. (6894); North American Auto
    Transportation Corp. (8293); Jack Cooper Transport Canada Inc. (8666); Jack Cooper Canada GP 1 Inc. (7030);
    Jack Cooper Canada GP 2 Inc. (2373); Jack Cooper Canada 1 Limited Partnership (3439); and Jack Cooper
    Canada 2 Limited Partnership (7839). The location of the Debtors’ corporate headquarters and service address
    is: 630 Kennesaw Due West Road NW, Kennesaw, Georgia 30152.
Case 19-62393-pwb       Doc 365    Filed 10/10/19 Entered 10/10/19 09:48:05          Desc Main
                                  Document      Page 2 of 5




I.   Uncontested Matters

     1. Motion to Enter into Pension Plan Agreement and Release. Debtors’ Emergency
        Motion for Entry of an Order Authorizing the Debtors to Enter into the Pension Plan
        Agreement and Release [Docket No. 319]

        Response Deadline: October 8, 2019 at 4:00 p.m. (prevailing Eastern Time).

        Responses Filed: None.

        Related Document:

               A. Debtors’ Emergency Motion for an Order Shortening Notice and Scheduling
                  Expedited Hearing on Debtors’ Emergency Motion for Entry of an Order
                  Authorizing the Debtors to Enter into the Pension Plan Agreement and
                  Release [Docket No. 320]

               B. Order Shortening Notice and Scheduling Hearing on Debtors’ Emergency
                  Motion for Entry of an Order Authorizing the Debtors to Enter into the
                  Pension Plan Agreement and Release [Docket No. 323]

               C. Certificate of Service [Docket No. 344]

               D. Notice of Adjournment [Docket No. 353]

               E. Notice of Filing of Modified Proposed Order Authorizing the Debtors to Enter
                  into the Pension Plan Agreement and Release [Docket No. 363]

        Status: This Motion is going forward on an uncontested basis.

     2. Sale Motion. Debtors’ Motion for Entry of an Order (I) Authorizing the Debtors to Enter
        Into and Perform under the Stalking Horse Asset Purchase Agreement, (II) Approving
        Bidding Procedures for the Sale of the Debtors’ Assets, (III) Approving the Expense
        Reimbursement, (IV) Scheduling Hearings and Objection Deadlines with Respect to the
        Sale, (V) Scheduling Bid Deadlines and an Auction, (VI) Approving the Form and
        Manner of Notice Thereof, (VII) Approving Contract Assumption and Assignment
        Procedures, and (VIII) Granting Related Relief [Docket No. 21]

        Response Deadline: October 2, 2019 at 5:00 p.m. (prevailing Eastern Time). Extended to
        October 4, 2019 at 5:00 p.m. (prevailing Eastern Time) for the Official Committee of
        Unsecured Creditors.
Case 19-62393-pwb    Doc 365     Filed 10/10/19 Entered 10/10/19 09:48:05        Desc Main
                                Document      Page 3 of 5




      Responses Filed:

             A. Limited Objection of Surety to Stalking Horse APA [Docket No. 317]

             B. Objection to Proposed Cure Costs filed by New York, Susquehanna and
                Western Railway Corporation [Docket No. 321]

             C. Wayne City Property LLC’s Reservation of Rights and Limited Objection to
                Approval of Sale, Assumption and Assignment of Lease, and Proposed Cure
                Payment [Docket No. 331]

             D. Selland Auto Transport, Inc.’s Limited Objection to Debtor’s Proposed
                Assumption and Assignment of Lease for Real Property Located at 615 South
                96th Street, Seattle, Washington and Proposed Cure Amounts Regarding Same
                [Docket No. 333]

             E. Protective Objection of Stonebriar Commercial Finance to Notice to Contract
                Parties to Potentially Assumed Executory Contracts and Unexpired Leases
                [Docket No. 335]

             F. Objection of Cigna Entities to Notice to Contract Parties to Potentially
                Assumed Executory Contracts and Unexpired Leases [Docket No. 337]

             G. Limited Objection of General Motors, LLC to Debtors’ Proposed Assumption
                and Assignment of Executory Contacts [Docket No. 338]

             H. Response of Glovis America, Inc. to Proposed Assumption of Executory
                Contracts [Docket No. 339]

             I. Debtors’ Omnibus Reply in Support of Entry of the Order (I) Approving the
                Sale of the Acquired Assets Free and Clear of Claims, Liens and
                Encumbrances; (II) Approving the Assumption and Assignment of Certain
                Executory Contracts and Unexpired Leases; and (III) Granting Related Relief
                [Docket No. 362]

      Related Document:

             J. Certificate of Service re Bidding Procedure Motion [Docket No. 45]

             K. Notice of Filing of Asset Purchase Agreement [Docket No. 157]

             L. Certificate of Service re Notice of Filing of Asset Purchase Agreement.
                [Docket No. 164]




                                            2
Case 19-62393-pwb     Doc 365     Filed 10/10/19 Entered 10/10/19 09:48:05        Desc Main
                                 Document      Page 4 of 5




             M. Order (I) Authorizing the Debtors to Enter Into and Perform under the
                Stalking Horse Asset Purchase Agreement, (II) Approving Bidding
                Procedures for the Sale of the Debtors’ Assets, (III) Approving the Expense
                Reimbursement, (IV) Scheduling Hearings and Objection Deadlines with
                Respect to the Sale, (V) Scheduling Bid Deadlines and an Auction, (VI)
                Approving the Form and Manner of Notice Thereof, (VII) Approving
                Contract Assumption and Assignment Procedures, and (VIII) Granting
                Related Relief [Docket No. 224]

             N. Certificate of Service re Bidding Procedures Order [Docket No. 254]

             O. Certificate of Service re Notice of Auction of Sale of the Debtors’ Assets
                [Docket No. 262]

             P. Certificate of Publication [Docket No. 264]

             Q. Notice to Contract Parties to Potentially Assumed Executory Contacts and
                Unexpired Leases [Docket No. 298]

             R. Supplemental Certificate of Service re Notice of Auction for the Sale of the
                Debtors’ Assets [Docket No. 303]

             S. Certificate of Service re Notice to Contract Parties to Potentially Assumed
                Executory Contacts and Unexpired Leases [Docket No. 311]

             T. Notice of No Auction [Docket No. 332]

             U. Supplemental Certificate of Service re Notice of Auction [Docket No. 342]

             V. Notice of Adjournment [Docket No. 353]

             W. Amended Notice to Contract Parties to Potentially Assumed Executory
                Contracts and Unexpired Leases [Docket No. 364]

      Status: This Motion is going forward on an uncontested basis.



                            [Remainder of page intentionally left blank.]




                                              3
Case 19-62393-pwb     Doc 365    Filed 10/10/19 Entered 10/10/19 09:48:05       Desc Main
                                Document      Page 5 of 5




Dated: October 10, 2019
       Atlanta, Georgia
                                        /s/ Sarah R. Borders
                                        Sarah R. Borders
                                        Georgia Bar No. 610649
                                        Leia Clement Shermohammed
                                        Georgia Bar No. 972711
                                        Britney Baker
                                        Georgia Bar No. 625752
                                        KING & SPALDING LLP
                                        1180 Peachtree Street NE
                                        Atlanta, Georgia 30309
                                        Telephone: (404) 572-4600
                                        Email: sborders@kslaw.com
                                        Email: lshermohammed@kslaw.com
                                        Email: bbaker@kslaw.com

                                        -and-

                                        Kelley A. Cornish (admitted pro hac vice)
                                        New York Bar No. 1930767
                                        Brian S. Hermann (admitted pro hac vice)
                                        New York Bar No. 2810232
                                        PAUL, WEISS, RIFKIND, WHARTON &
                                        GARRISON LLP
                                        1285 Avenue of the Americas
                                        New York, New York 10019
                                        Telephone: (212) 373-3000
                                        Email: kcornish@paulweiss.com
                                        Email: bhermann@paulweiss.com

                                        Counsel for the Debtors in Possession
